Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 20, 2021 has been entered.

Amendments
           Applicant's response and amendments, filed May 20, 2021, is acknowledged.  Applicant has amended claim 1 and cancelled claims 2-6.
Claim 1 is currently under examination and the subject matter of the present Office Action.

Priority
Applicant’s claim for the benefit of a prior-filed application, foreign patent application KR10-2018-0067417, filed on June 12, 2018, and PCT application PCT/KR2018/008001, filed on July 16, 2018, under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  While a certified copy of the foreign patent application KR10-2018-0067417 is provided by the 
Accordingly, the effective priority date of the instant application is granted as June 12, 2018.


Information Disclosure Statement
The Information Disclosure Statement(s) filed on August 8, 2018 have been received and considered herein.

Claim Rejections - 35 USC § 101
Upon further consideration, the 101 rejection of the non-final rejection on March 12, 2020 is withdrawn.  Under the new 101 analysis, claim 1 fulfills the requirement that the natural product, in this case the DNA fragment mixture, is drawn to a practical application, namely treating arthritis.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cattarini-Mastelli et al. (U.S. Pat. Pub. 2011/0196024 A1), in view of Dalirfardouei et al. (“Molecules mechanisms and biomedical applications of glucosamine as a potential multifunctional therapeutic agent”, Life Sciences 152, 2016) and Buschmann et al. (WIPO Pat. App. 2016/127251 A1).
Regarding claim 1, Cattarini-Mastelli teaches a composition for preventing and treating arthritis (abstract; claim 1) comprising polynucleotides extracted from fish sperm (abstract; para ipsis verbis that the composition is a “DNA fragment mixture”, as per claim 1, applicant’s Specification explicitly defines a DNA fragment mixture as “polydeoxyribonucleotides (PDRN), according to the present invention, [being] a mixture of low molecular-weight fragments isolated from the sperm or testis of fish” (Specification, p. 8, ln 7-9).  Because the polynucleotides of Cattarini-Mastelli are disclosed as being a PDRN composition isolated from the sperm of fish testis (para [0006], [0008]), Cattarini-Mastelli reasonably renders obvious the DNA fragment mixture for treating arthritis isolated from fish of the instant claim.
Cattarini-Mastelli does not teach, however, that the DNA fragment mixture also comprises one of the listed MMP inhibitors to treat arthritis.
Dalirfardouei teaches that glucosamine and N-acetyl glucosamine can be used to treat arthritis (abstract) by downregulation of MMP family member synthesis, including MMP-13 (p. 23, col 1 (last para) – col 2 (first para)).
While Dalirfardouei does not teach ipsis verbis that glucosamine downregulates MMP-13 and MMP-3 produced by administration of a DNA fragment mixture at the site of action, because Dalirfardouei teaches that glucosamine downregulates the synthesis of MMP family members, including MMP-13, a composition containing glucosamine would naturally counteract upregulation of MMP family members, including MMP-13, regardless of the mechanism by which it was upregulated, including by administration of a DNA fragment mixture.  Therefore, Dalirfardouei inherently teaches a composition comprising glucosamine that would downregulate MMP family members’, including MMP-13’s, production upregulated by DNA fragment mixture.
Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). In In re Crish, 393 F.3d 1253, 1258, 73 USPQ2d 1364, 1368 (Fed. Cir. 2004), the court held that the claimed promoter sequence obtained by sequencing a prior art plasmid that was not previously sequenced was anticipated by the prior art plasmid which necessarily possessed the same DNA sequence as the claimed oligonucleotides. The court stated that "just as the discovery of properties of a known material does not make it novel, the identification and characterization of a prior art material also does not make it novel." Id. See also MPEP § 2112.01 with regard to inherency and product-by-process claims and MPEP § 2141.02 with regard to inherency and rejections under 35 U.S.C. 103.
Dalifardouei, however, does not teach that glucosamine can be administered with DNA as part of one composition.
Buschmann teaches that DNA can be complexed with a chitosan-based polyplex and delivered to cells (abstract; p. 7, para 3-5).  Buschmann also states that the chitosan-based polyplexes are comprised of chitosan molecules which are polymers of glucosamine monomers (p. 7, para 5), and that the ionized glucosamine units are effective at binding to nucleic acids (p. 1, para 3).  In other words, Buschmann teaches a composition in which glucosamine is used to 
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the DNA fragment mixture taught by Cattarini-Mastelli with the glucosamine taught by Dalirfardouei.  Dalirfardouei explicitly states that a composition containing glucosamine can also be used to treat arthritis through downregulation of MMP family members’, including MMP-13’s, synthesis, and one of ordinary skill in the art would have been motivated to combine the DNA fragment mixture taught by Cattarini-Mastelli with the glucosamine taught by Dalirfardouei because doing so would have enhanced treatment of arthritis through MMP family members’, including MMP-13’s, downregulation, and both Cattarini-Mastelli and Dalirfardouei are directed to compositions treating arthritis.
	 One skilled in the art would have a reasonable expectation of success of combining the DNA fragment mixture taught by Cattarini-Mastelli with the glucosamine taught by Dalirfardouei because both teach compositions that can treat arthritis.
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the DNA fragment mixture taught by Cattarini-Mastelli with the chitosan (glucosamine) complexes taught by Buschmann.  Buschmann teaches that a composition containing chitosan complexes can advantageously bind DNA and deliver DNA to cells for treating arthritis, and one of ordinary skill in the art would have been motivated to combine the DNA fragment mixture taught by Cattarini-Mastelli with the chitosan (glucosamine) complexes taught by Buschmann because Buschmann teaches that the 
	 One skilled in the art would have a reasonable expectation of success of combining the DNA fragment mixture taught by Cattarini-Mastelli with the chitosan (glucosamine) complexes taught by Buschmann because Buschmann teaches that glucosamine can effectively bind DNA.

Response to Arguments
	Applicant argues in the Response filed on November 2, 2020 that the cited references are flawed because they do not additionally teach the side effects derived from the mixture of DNA fragments, such as induction of production of MMP-3 and MMP-13, or that such side effects can be resolved with the addition of matrix metalloproteinase production (MMP) inhibitors (Remarks, p. 3).
Applicant’s argument(s) has been fully considered, but are not persuasive.  In response to applicant's argument that there is no mention the side effects derived from the mixture of DNA fragments, such as induction of production of MMP-3 and MMP-13, or that such side effects can be resolved with the addition of matrix metalloproteinase production (MMP) inhibitors, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Buschmann et al. teaches that DNA can be complexed with chitosan (which is comprised of monomers of glucosamine), and therefore Buschmann already teaches a composition 
Also, in the Response filed on May 20, 2021, Applicant neglects to mention Dalifardouei et al., which was used to provide support that a composition containing glucosamine can be used to treat arthritis through downregulation of the MMP family members’ synthesis, including MMP-13, and therefore Applicant’s Response does not adequately address the 103 rejection of the previous final office action.  In other words, given Dalifardouei, one of ordinary skill would have known that the glucosamine-DNA compositions for treating arthritis of Buschmann would have had the added effect of downregulating MMP family members such as MMP-13 per Dalifardouei, as Dalifardouei explicitly teaches that glucosamine downregulates MMP-13.

Applicant argues that Examiner’s conclusion of obviousness was based on a post-mortem review of the instant Application given the lack of compositions in the prior art disclosing a DNA fragment mixture and an MMP inhibitor (Remarks, p. 3).
Applicant’s argument has been considered, but it is not persuasive.
It should be mentioned that Buschmann explicitly discloses a composition of DNA fragments with an MMP inhibitor (i.e., glucosamine).  That Buschmann does not disclose "[the] discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer" (Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999)), as the relevant functional or unknown property is already inherent in Buschmann. See In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic, can be reached at 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T.J.R./Examiner, Art Unit 1633                                                                                                                                                                                                        
 /KEVIN K HILL/ Primary Examiner, Art Unit 1633